             Case 20-03114 Document 33 Filed in TXSB on 05/20/20 Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

    In re                                           )
                                                    )          Case No: 19-35133 (MI)
    ALTA MESA RESOURCES, INC., et al.,              )          Chapter:11
                      Debtor(s).                    )          (Jointly Administered)
    _____________________________________           )
    MUSTANG GAS PRODUCTS, LLC,                      )
                      Plaintiff(s),                 )
    vs.                                             )          Adv. No: 20-03114
                                                    )
    OKLAHOMA ENERGY                                 )
    ACQUISITIONS, LP, et al.,                       )
                    Defendant(s).                   )

                JOINT REPORT FROM PARTIES RULE 7026(f) CONFERENCE

            On May 18, 2020, counsel for Plaintiff, Defendants Oklahoma Energy Acquisitions, LP

(“OEA”), and Wells Fargo Bank, National Association, as Administrative Agent (“Wells Fargo”),1

held a preliminary conference to discuss scheduling and other matters.

            In view of Wells Fargo’s pending Motion To Dismiss (“MTD”) (Doc. No. 31) and for

purposes of economy, the parties signing below have agreed that the Court should set a hearing

and rule on the MTD before commencing formal discovery, and further agreed to abate the balance

of the subject matter of the standard Rule 26(f) Report until after resolution of the MTD. To

effectuate their agreement, the parties report that they have reached the following stipulations:

            o     Any Defendant who chooses may file a joinder to the MTD on or before May 29,

                  2020, provided, however, that such joinders may not raise any additional arguments

                  in support of the MTD.




1
  Following this conference, Plaintiff attempted to contact each of the remaining defendants
(“Statutory Lien Defendants”). Plaintiff received permission to file this report from the parties who
are signatories below. Plaintiff was unable to reach an attorney representing Defendants Tenaris
Global Services, Simons Petroleum, Hamilton Engineering, or US Specialty Insurance Company.
{2132738;4}                                      1
          Case 20-03114 Document 33 Filed in TXSB on 05/20/20 Page 2 of 5




         o     Initial Disclosures and commencement of all discovery shall be stayed to a date that

is fifteen (15) days after entry of an order on the MTD.

         o     Responsive pleading deadlines for all non-Wells Fargo defendants shall be tolled

and extended to a date that is fifteen (15) days after entry of an order on the MTD.

         o     The parties request a mid-June hearing date for the MTD.


                                                 Respectfully submitted,

                                                 /s/ Mia Vahlberg
                                                 Sidney K. Swinson, (admitted Pro Hac Vice)
                                                 Mark D.G. Sanders, (admitted Pro Hac Vice)
                                                 Mia Vahlberg, (admitted Pro Hac Vice)
                                                 GABLEGOTWALS
                                                 1100 ONEOK Plaza
                                                 100 W. Fifth Street
                                                 Tulsa, OK 74103-4217
                                                 (918) 595-4800
                                                 (918) 595-4990 (fax)
                                                 mvahlberg@gablelaw.com
                                                 msanders@gablelaw.com

                                                 and

                                                 Kenneth H. Blakley, (admitted Pro Hac Vice)
                                                 Texas Bar No. 786457
                                                 Edinger Leonard & Blakley PLLC
                                                 6301 N. Western Avenue, Suite 250
                                                 Oklahoma City, OK 73118
                                                 (405) 848-8300
                                                 KBlakley@elbattorneys.com
                                                 ATTORNEYS FOR PLAINTIFF




{2132738;4}                                      2
          Case 20-03114 Document 33 Filed in TXSB on 05/20/20 Page 3 of 5




/s/Christopher Harris (with permission)
 Caroline A. Reckler,
 (admitted Pro Hac Vice)
 Illinois Bar No. 6275746
 Christopher Harris
 LATHAM & WATKINS LLP
 330 N. Wabash Avenue
 Suite 2800
 Chicago, IL 60611
 Telephone: (312) 876-7663
 caroline.reckler@lw.com
 christopher.harris@lw.com

 and

 F Higgins, IV
 Michael Shane Johnson
 Aaron James Power
 PORTER HEDGES LLP
 1000 Main St, 36th Floor
 Houston, TX 77002-6336
 Telephone: (713) 226-6000
 Fax : (713) 226-6248
 jhiggins@porterhedges.com
 sjohnson@porterhedges.com
 apower@porterhedges.com
 ATTORNEYS FOR DEFENDANT
 OKLAHOMA ENERGY
 ACQUISITIONS, LP




 /s/ Trey Wood (with permission)
 William A. (Trey) Wood III
 Texas Bar No. 21916050
 Jason G. Cohen
 Texas Bar No. 24050435
 BRACEWELL LLP
 711 Louisiana, Suite 2300
 Houston, TX 77002
 Telephone: (713) 223-2300
 Fax: (713) 221-1212
 ATTORNEYS FOR DEFENDANT
 WELLS FARGO, N.A.


{2132738;4}                               3
          Case 20-03114 Document 33 Filed in TXSB on 05/20/20 Page 4 of 5




/s/ Lysbeth L. George (with permission)       /s/ John T. Richer (with permission)
 Lysbeth L. George, OBA No. 30562              Steven W. Soulé, OBA No. 13781
 (admitted Pro Hac Vice)                       John T. Richer, OBA No. 19554
 LAW OFFICE OF LIZ GEORGE, PLLC                HALL, ESTILL, HARDWICK, GABLE, GOLDEN
 PO BOX 1375                                   & NELSON, P.C.
 1019 N. Council, Suite. 3                     320 S. Boston Ave., Suite 200
 Blanchard, OK 73010                           Tulsa, OK 74103-3706
 Telephone: (405) 689-5502                     Telephone: (918) 594-0400
 Fax: (405) 689-5502                           Fax: (918) 594-0505
 liz@georgelawok.com                           ssoule@hallestill.com
 ATTORNEY FOR DEFENDANT                        jricher@hallestill.com
 STEVENS TRUCKING CO.                          ATTORNEYS FOR DEFENDANT
                                               CATHEDRAL ENERGY SERVICES,
                                               INC. AND PANTHER DRILLING
                                               SYSTEMS LLC

                                              and

                                              Daniel V. Carsey
                                              Texas Bar No. 24050386
                                              Carson K. Glass, OBA No. 32783
                                              Southern District No. 3479796
                                              HALL, ESTILL, HARDWICK, GABLE, GOLDEN
                                              & NELSON, P.C.
                                              100 North Broadway, Suite 2900
                                              Oklahoma City, OK 73102
                                              Telephone: (405) 553-2313
                                              Fax: (405) 553-2855
                                              dcarsey@hallestill.com
                                              cglass@hallestill.com
                                              ATTORNEYS FOR DEFENDANT
                                              FIELDPOINT ENERGY SERVICES,
                                              LLC




{2132738;4}                               4
          Case 20-03114 Document 33 Filed in TXSB on 05/20/20 Page 5 of 5




 /s/Maria Bartlett (with permission)
 Maria M. Bartlett
 Texas Bar No. 34087147
 Zachary S. McKay
 Texas Bar No. 24073600
 DORÉ ROTHBERG MCKAY, P.C.
 17171 Park Row, Suite 160
 Houston, TX 77084
 Telephone: (281) 829-1555
 Fax: (281) 200-0751
 mbartlett@dorelawgroup.net
 zmckay@dorelawgroup.net
 ATTORNEYS FOR DEFENDANTS
 OIL PATCH GROUP, INC.,
 RIG RUNNER, INC.,
 BASIC ENERGY SERVICES, LP,
 TETRA TECHNOLOGIES, INC.,
 COMPLETE ENERGY SERVICES,
 INC.,
 QES PRESSURE PUMPING, LLC,
 HALLIBURTON ENERGY
 SERVICES, INC.,
 SUMMIT ESP, LLC
 FLOWCO PRODUCTION
 SOLUTIONS, LLC, and
 BRONCO OILFIELD SERVICES, INC.




{2132738;4}                              5
